                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 2550 M Street, NW
                                                                                                 Washington, D.C. 20037

                                                                                                 O   +1 202 457 6000
                                                                                                 F   +1 202 457 6315
                                                                                                 squirepattonboggs.com



                                                                                                 Gassan A. Baloul
                                                                                                 T +1 202 457 6155
                                                                                                 gassan.baloul@squirepb.com



August 19, 2019
VIA ECF

Hon. Carol Bagley Amon
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Bartlett, et al. v. Société Générale de Banque au Liban SAL, et al., Case No. 19-cv-007
    (E.D.N.Y.)

Dear Judge Amon:

        This law firm represents Fenicia Bank (“Fenicia”), which was added as a newly-named
Defendant in the Amended Complaint filed on August 2, 2019 (ECF No. 105) in the above-
referenced action. We write on behalf of Fenicia and the Plaintiffs, pursuant to Section 2(A) and
2(D) of the Court’s Individual Motion Practices and Rules (the “Rules”). Counsel for Fenicia and
the Plaintiffs respectfully request that the Court adopt the enclosed Stipulation and [Proposed]
Order, which, among other things, provides that Fenicia shall waive service of process while
reserving all other defenses, and that Fenicia’s time to answer or otherwise respond to the
Amended Complaint shall be extended until November 1, 2019.

         Fenicia is a financial institution headquartered in Lebanon. It was brought into this case for
the first time upon the filing of the Amended Complaint on August 2, 2019 and retained U.S. counsel
shortly thereafter. This is Plaintiffs’ and Fenicia’s first request for an extension of any kind related
to Fenicia in this action.

       On August 16, 2019, all twelve Defendants, including Fenicia, filed a pre-motion
conference letter and joint request to respond to the Amended Complaint by filing an omnibus
motion to dismiss not later than November 1, 2019, with a proposed briefing schedule agreed upon
by Plaintiffs and Defendants (subject to the Court’s approval) (ECF No. 110). As reflected in the
enclosed Stipulation, Fenicia intends to join the Defendants’ omnibus motion to dismiss the
Amended Complaint, and the Stipulation will facilitate this by allowing Fenicia to respond to the
Amended Complaint on the same schedule as proposed in the Defendants’ pre-motion letter.

      Plaintiffs and Fenicia expressly reserve all of their respective rights, defenses, privileges, and
immunities.

47 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
Squire Patton Boggs (US) LLP                                      Hon. Carol Bagley Amon
                                                                  August 19, 2019
VIA ECF




        We thank the Court in advance for its consideration of this joint request of Plaintiffs and
Fenicia.


                                                     Sincerely,

                                                     Squire Patton Boggs (US) LLP



                                                     /s/ Gassan A. Baloul
                                                     Gassan A. Baloul


cc: All counsel of record (via ECF)




                                                                                                  2
